                    UNITED STATES COURT OF APPEALS                       FILED
                             FOR THE NINTH CIRCUIT                        JUL 18 2019
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
REGINALD DION OWENS,                            No.   18-71013

                Applicant,                      D.C. No. 3:97-cr-02546-CAB-1
                                                Southern District of California,
 v.                                             San Diego

UNITED STATES OF AMERICA,                       ORDER

                Respondent.

Before:      SCHROEDER, SILVERMAN, and CLIFTON, Circuit Judges.

      The application for authorization to file a second or successive 28 U.S.C.

§ 2255 motion in the district court is denied as unnecessary because the applicant

has a section 2255 motion currently pending before the United States District

Court for the Southern District of California in case number 3:97-cr-02546-CAB.

See Goodrum v. Busby, 824 F.3d 1188, 1194-95 (9th Cir. 2016) (an application for

authorization to file a second or successive habeas petition should be construed as

a motion to amend a pending first habeas petition).

      The Clerk shall transfer the proposed section 2255 motion filed in Docket

Entry No. 1 to the district court to be processed as a motion to amend the currently

pending section 2255 motion. The motion shall be deemed filed in the district

court on March 30, 2018, the date on which it was delivered to prison authorities

for forwarding to this court. See Fed. R. App. P. 4(c)(1); Houston v. Lack, 487
U.S. 266, 270 (1988); Orona v. United States, 826 F.3d 1196 (9th Cir. 2016)

(AEDPA’s statute of limitations period is tolled during pendency of an

application).

      We express no opinion as to whether leave to amend should be granted. See

Garcia v. United States, 923 F.3d 1242 (9th Cir. 2019).

      The Clerk shall serve this order and the application directly on the chambers

of the Honorable Cathy Ann Bencivengo.

      Upon transfer of the proposed section 2255 motion, the Clerk shall close this

original action.

      Any pending motions are denied as moot.

      No further filings will be entertained in this case.

      DENIED AS UNNECESSARY; PROPOSED MOTION

TRANSFERRED to the district court.




                                          2                                   18-71013
